Citation Nr: 1028859	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for rosacea, claimed as a 
facial rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from May 1989 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Houston, Texas.  

Thereafter, the Denver, Colorado RO assumed jurisdiction.  

This matter was previously before the Board in March 2009, at 
which time it was remanded for further development.  

At that time, the issues before the Board were entitlement to 
service connection for a skin disability of the right arm and 
face, to include as due to an undiagnosed illness; entitlement to 
service connection for headaches, to include as due to an 
undiagnosed illness; and entitlement to service connection for 
right leg numbness, to include as due to an undiagnosed illness.

At that time, the Board denied service connection for a skin 
disability of the right arm and face as due to an undiagnosed 
illness.  The Board also denied service connection for headaches, 
to include as a result of an undiagnosed illness.  The Board 
further denied service connection for the symptoms of right leg 
numbness as due to an undiagnosed illness resulting from service 
in the Persian Gulf.

The Board remanded the issues of entitlement to service 
connection for a skin disability of the right arm and face, to 
include rosacea and nevoid telangiectasia, on a direct basis; and 
meralgia paresthesia, to include right leg numbness, on a direct 
basis and as secondary to the service-connected lumbosacral 
strain.

In an October 2009 rating determination, the Huntington, West 
Virginia, RO granted service connection for sciatica of the right 
lower extremity (claimed as right leg numbness) and assigned a 10 
percent evaluation effective the date of the claim.  This 
constitutes a full grant of the benefit sought on appeal as it 
relates to that issue and will not be addressed by the Board.  
The RO also included the petechial rash of the right upper 
extremity and chest with the dermatitis evaluation, which 
included tinea pedis, and assigned a noncompensable disability 
evaluation.  As such, the issue of service connection for a rash 
of the right arm is no longer before the Board.  

The RO continued the denial of service connection for a rash of 
the face diagnosed as rosacea.  This is currently the only issue 
which remains on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

In its previous remand, the Board noted that with regard to the 
claim for service connection for a skin disability of the right 
arm and face on a direct basis, there was competent evidence of 
symptoms since service.  The Board observed that at the time of a 
VA dermatological examination in July 2004, the Veteran reported 
that his skin disease began in 1991, upon his return from service 
in the Persian Gulf.  He stated that he noticed a small patch 
near his wrist and then reported that the condition spread to 
other parts of his body, including his face.  The diagnoses were 
unilateral nevoid telangiectasia of the right arm and rosacea of 
the face.  The Board also observed that a February 2003 VA 
treatment record indicated that the Veteran's skin disability on 
the right arm was vascular eczema, and that an April 2008 VA 
examination report contained a diagnosis of dermatitis on the 
hands and face.  The Board noted that the Veteran was competent 
to report observable symptoms and a continuity of symptomatology 
and indicated that there was evidence of a current skin 
disability.  The Board indicated that an examination was needed 
to obtain a competent opinion as to whether the Veteran currently 
had a skin disability of the right arm and face that was incurred 
in service.

The Board requested that the Veteran be scheduled for an 
examination to determine the etiology and date of onset of any 
current skin disability of the right arm and face.  The examiner 
was to report all current diagnoses and express an opinion as to 
whether it was at least as likely as not (50 percent probability 
or more) that any current skin disability of the right arm and 
face first manifested during the Veteran's period of service or 
was medically related to disease or injury in service.  The 
examiner was to provide a rationale for the opinion.

The Veteran was afforded the requested examination in August 
2009.  Following examination, the examiner indicated that the 
Veteran had facial rosacea affecting 2 percent of the exposed 
body area and 1 percent of the total body area.  She observed 
there was no evidence of this condition being present during 
military service or at the time of discharge according to a 
compensation and pension examination at the end of military 
service.  The examiner also noted that the Veteran had a 
petechial rash on the right upper extremity and chest affecting 
less than 1 percent of the exposed body area and 3 percent of the 
total body area.  She stated that this rash was clearly 
documented at the time of military discharge and was clearly 
documented in the May 1996 compensation and pension examination 
report.  

The examiner indicated that there was clear evidence that the 
right arm rash was caused by or related to military service as it 
was present at the end of military service and was noted to be 
present for about four years.  She noted, however, that there was 
no evidence that the facial rash was present at that time.  The 
Veteran was noted to have 3 separate dermatological conditions.  

As noted in the introduction section of this decision, the 
examination resulted in the right upper extremity and chest being 
now classified as part of the Veteran's service-connected skin 
disorder in the October 2009 rating determination.  

With regard to the rash on the face, while the examiner indicated 
that the rash was not present at the end of the Veteran's 
service, which partially answers the question of whether it was 
first manifested during service, the examiner did not render an 
opinion as to whether it was medically related to disease or 
injury in service.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board were not complied with, the Board erred as a 
matter of law when it failed to ensure compliance.  Based upon 
the above, the requests set forth in the October 2009 remand with 
regard to the requested opinions relating to the facial rash have 
not been complied with.  In such a case, the Board has no 
alternative but to remand this matter.  

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder 
to the VA examiner who conducted the skin 
examination in August 2009.  Following a 
review of the claims folder, the examiner 
is requested to render the following 
opinion:  Is it at least as likely as not 
(50 percent probability or more) that the 
Veteran's facial rosacea was first 
manifested during the Veteran's period of 
service?  If not, is it at least as likely 
as not that the Veteran's facial rosacea is 
medically related to disease or injury in 
service?  Is it at least as likely as not 
that the Veteran's facial rosacea is caused 
by, due to or aggravated by the service-
connected tinea pedis and petechial rash of 
the right upper extremity and chest?  
Detailed rationale is requested for each 
opinion that is rendered.  

If the examiner is not available, schedule 
the Veteran for a VA skin examination of 
his face.  All indicated tests and studies 
should be performed and all findings should 
be reported in detail.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
Following examination of the Veteran, the 
examiner is requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
more) that any facial rash, including 
facial rosacea, was first manifested during 
the Veteran's period of service?  If not, 
is it at least as likely as not that the 
any facial rash, including facial rosacea, 
is medically related to disease or injury 
in service?  Is it at least as likely as 
not that the Veteran's facial rosacea is 
caused by, due to or aggravated by the 
service-connected tinea pedis and petechial 
rash of the right upper extremity and 
chest?  Detailed rationale is requested for 
each opinion that is rendered.  

2.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim of entitlement to service 
connection for rosacea (claimed as a facial 
skin rash).  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

